PUBLISH


               IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT          FILED
                                                U.S. COURT OF APPEALS
                     _______________________
                                                  ELEVENTH CIRCUIT
                                                       12/02/98
                           No. 97-2952
                     _______________________       THOMAS K. KAHN
                                                        CLERK
               D. C. Docket No. 96-131 CIV-FTM-99D




          LUZ GONZALEZ,

                                   Plaintiff-Appellee,

                          versus

          LEE COUNTY HOUSING AUTHORITY,

                                   Defendant,

          PATRICIA MORAN, individually
          and in her official capacity
          as Executive Director of the
          Lee County Housing Authority,

                                   Defendant-Appellant.

                    _________________________

          Appeal from the United States District Court
               for the Middle District of Florida
                    _________________________
                        (December 2, 1998)



Before HATCHETT, Chief Judge, BLACK, Circuit Judge, and KRAVITCH,
Senior Circuit Judge.
KRAVITCH, Senior Circuit Judge:

     After being fired from her job at the Lee County Housing

Authority (“LCHA”), Luz Gonzalez (“Gonzalez”) brought suit against
the LCHA and against Patricia Moran (“Moran”), the LCHA Executive

Director, in her individual and official capacities, pursuant to 42

U.S.C. § 1983 and 42 U.S.C. § 3617, a provision of the Fair Housing

Act, 42 U.S.C. §§ 3601-3619, 3631.          Moran moved for summary

judgment in her individual capacity on the basis of qualified

immunity.    The district court denied this motion, and Moran filed

an interlocutory appeal.1

     We reverse the district court’s judgment as to Gonzalez’s

First Amendment claim brought under 42 U.S.C. § 1983. Even viewing

the evidence in the light most favorable to Gonzalez, a reasonable

person in Moran’s position would not have known that Gonzalez’s

letter of September 28, 1995, constituted speech on a matter of

public concern.   See infra Part III.    On the other hand, we affirm

the district court’s judgment as to Gonzalez’s claim brought under

42 U.S.C. § 3617. Viewing the evidence in the light most favorable

to Gonzalez, a reasonable person in Moran’s position would have

known that her termination of Gonzalez’s employment was unlawful.

See infra Part IV.

                                  I.

     The record, for purposes of summary judgment, reveals the

following:    Gonzalez worked for the LCHA from October 1993 to

October 1995. She began as an Administrative Clerk and assumed the



1
  The district court also granted Moran’s motion for summary judgment in
her official capacity and denied Gonzalez’s motion for partial summary
judgment as to Gonzalez’s contract claim.     The sole issue on appeal,
however, is whether the district court erred in denying summary judgment
to Moran in her individual capacity.

                                   1
position of Property Manager in May 1995.         Her duties as Property

Manager included overseeing the day-to-day operations of the Low

Income Housing Program and the Rural Community Economic Development

Rural Housing Program.      At all times, she worked under Moran.

     According to Gonzalez, Moran directed her to engage in certain

actions that, in Gonzalez’s view, violated the anti-discrimination

laws that apply to public housing programs.2          For example, Moran

complained when Gonzalez attempted to place a white woman with a

black child in a vacant apartment, and Moran told Gonzalez that she

did not want a black person placed in a vacant elderly housing

unit.3    Moran’s efforts to force Gonzalez to discriminate were a

central cause of the arguments that arose between Gonzalez and

Moran.4     Finally,   during   August   and   September   1995,   Gonzalez

“confront[ed]” Moran about the fact that Moran wanted Gonzalez to

take certain actions that violated the rules and regulations of the




2
  See R1-20, Plaintiff’s Memorandum in Support of Motion for Partial
Summary Judgment, Ex. A, ¶ 5, at 1 (“While I worked at the housing
authority, Ms. Moran directed me to engage in certain job acts that I
thought violated the laws about discrimination [sic] the regulations that
apply to the housing programs. Despite my concerns, I did as she asked
because she was my boss.”).
3
  See id., Ex. A, Attach. 3, ¶ 8, at 2 (“I never know who you will want
me to house even if they are next on the waiting list. If it’s a white
girl with a black baby, you complain, if we have a vacancie on the
lederly site, you do not want me to put a black person on that site
. . . .”); accord R1-33, Memorandum of Law in Support of Motion for
Summary Judgment of Defendant Moran in her Individual Capacity, Ex. B,
¶ 8, at 2. This letter from Gonzalez to Moran is reproduced as Appendix
A, infra. The quotations from the letter that appear throughout this
opinion are unedited.
4
  See App. A, ¶ 9 (“[T]he times that you and me had argue is because you
had forced me to discriminate, or rip-off people . . . .”).

                                    2
U.S. Department of Housing and Urban Development (“HUD”).5                 These

confrontations         concerned,      inter   alia,    Moran’s      desire   to

discriminate against specific potential tenants:                 two white women

with black children and an elderly black man.6

       On September 20, 1995, Moran called Gonzalez into Moran’s

office and criticized Gonzalez for failing to fill apartment

vacancies at the LCHA during the prior two months.7                 An argument

ensued, in which Gonzalez raised her voice.8                On September 21,

Moran presented Gonzalez with a letter that stated in part: “This

is to advise you that under no circumstance will I ever again

tolerate your violent outburst of yesterday. . . . [I]f anything

like    that   occurs    again   you    will   be   terminated    immediately.”9

Gonzalez refused to sign the letter.


5
  See R1-20, Plaintiff’s Memorandum in Support of Motion for Partial
Summary Judgment, Ex. A, Attach. 4, at 1.
6
  Gonzalez stated:
      [F]or about 2 months I have been confronting Ms. Moran on
      things that she want me to do and are against HUD rules and
      regulations and against the Department of Labor.
      The following are only some of those things:
      ****
      7) I had to enforce the authority Ms. Moran gave me, to house
      two white girls that came up on the waiting list, but as Ms.
      Moran opinion they were no good just because they had babies
      from black men.
      Example:   Victoria Fisher -- 14153 Warner Circle
                 Chandra Sharp -- 9831 Poplar Grove Lane
      Also had to do the same thing for Mr. Steven Thomas, who lives
      now at 9750 Feathertree Lane, because Ms. Moran did not want
      me to put any black person on the elderly site.
See id., Ex. A, Attach. 4, at 1-2.
7
    See App. A, ¶ 1.
8
    See id., ¶ 2.
9
  See R1-33, Memorandum of Law in Support of Motion for Summary Judgment
of Defendant Moran in her Individual Capacity, Ex. A, at 1.

                                         3
        According to Gonzalez’s complaint, Gonzalez called a member of

the LCHA Board of Commissioners (the “LCHA Board”) on September 27

to complain about, inter alia, discriminatory rental practices at

the LCHA.10 On the same day, Gonzalez phoned an employee at the HUD

office in Jacksonville, Florida, to lodge the same complaint.11

Gonzalez also called the Chairman of the LCHA Board, James Puccio

(“Puccio”), to report the alleged discrimination.12                Gonzalez does

not claim that Moran knew about these phone calls.

        On September 28, Gonzalez wrote Moran a four-page letter,

reproduced      as   Appendix   A,    infra.      In    the    letter,   Gonzalez

complained about various aspects of Moran’s management, including

Moran’s discriminatory directives, and stated that Moran’s efforts

to force Gonzalez to discriminate were a central cause of the

arguments between them.13

        On October 2, Moran fired Gonzalez. In the termination letter

given     to   Gonzalez,    Moran    stated    that    Gonzalez   had    exhibited

“offensive      or   antagonistic     conduct     toward      superiors,   fellow

employees, or the public; criticism of orders, rules and policies,




10
     See R1-15, Amended Complaint, ¶ 15, at 5.
11
     See id., ¶ 16, at 5-6.
12
     See id., ¶ 17, at 6.
13
  See App. A, ¶¶ 8-9. In addition, on September 29, Gonzalez wrote Moran
a one-page letter in which she complained that another LCHA employee had
been spreading information about Moran’s reprimand of Gonzalez. See R1-
20, Plaintiff’s Memorandum in Support of Motion for Partial Summary
Judgment, Ex. A, Attach. 2.

                                         4
or conduct interfering with proper cooperation of employees, or

which impairs the efficiency of the Authority.”14

        On October 4, according to Gonzalez’s affidavit testimony, she

and other LCHA employees met with Puccio to discuss “problems

[they] saw at the housing authority and with the practices of Ms.

Moran.”15    On October 9, Gonzalez sent a letter to Puccio in which

she requested that the LCHA Board review her termination.16           The

LCHA Board did not reverse Moran’s decision.

        Gonzalez then filed suit against the LCHA and against Moran in

her official and individual capacities.          Gonzalez claimed that

Moran, in her individual capacity, violated: (1) Gonzalez’s First

Amendment      rights   by   terminating    Gonzalez’s   employment   in

retaliation for her “objections and complaints about the operations

of the Defendants,” giving rise to a claim under 42 U.S.C. § 1983;17

and (2) 42 U.S.C. § 3617 by terminating Gonzalez’s employment in

retaliation for her “complaints and refusal to participate in the

discriminatory rental practices of the Defendants.”18       Moran moved

for summary judgment in her individual capacity on both claims.



14
  See R1-33, Memorandum of Law in Support of Motion for Summary Judgment
of Defendant Moran in her Individual Capacity, Ex. D, at 1.
15
  See R1-20, Plaintiff’s Memorandum in Support of Motion for Partial
Summary Judgment, Ex. A, ¶ 10, at 2.
16
     See id., Ex. A, Attach. 4.
17
     See R1-15, Amended Complaint, ¶ 34, at 8.
18
  See id., ¶ 30, at 7-8. Gonzalez also brought these two claims against
LCHA and against Moran in her official capacity. See id., ¶¶ 30, 34, at
7-8. Furthermore, Gonzalez alleged that LCHA and Moran, in her official
capacity, breached Gonzalez’s employment contract. See id., ¶ 39, at 9.

                                     5
The district court, without elaboration, ruled that “issues of

material fact” precluded the court from granting summary judgment

in Moran’s favor.19         Moran appeals the district court’s denial of

that motion.

                                        II.

                                        A.

      This   court    lacks    interlocutory       jurisdiction    to    review   a

district court’s denial of summary judgment where the moving party

appeals based solely on the argument that the district court erred

in evaluating evidentiary sufficiency.              See Cottrell v. Caldwell,

85 F.3d 1480, 1484 (11th Cir. 1996) (citing Johnson v. Jones, 515

U.S. 304, 313, 115 S. Ct. 2151, 2156 (1995)).                       We do have

interlocutory jurisdiction to review the denial of a summary

judgment in qualified immunity cases, however, where our review

requires a determination of the clearly established law that

existed at the time of the allegedly unlawful acts.               See Cottrell,

85 F.3d at 1484 (citing Mitchell v. Forsyth, 472 U.S. 511, 528, 105

S.   Ct.   2806,     2816    (1985)).        In   the   latter   case,   we   have

jurisdiction even if the district court, as it did here, simply

ruled that “issues of material fact” precluded summary judgment.

See Cottrell, 85 F.3d at 1484-85 (citing Behrens v. Pelletier, 516

U.S. 299, 304, 116 S. Ct. 834, 838 (1996)).

                                        B.



19
  R1-44, Order, at 2. The district court also granted Moran’s motion for
summary judgment in her official capacity and denied Gonzalez’s motion
for partial summary judgment as to Gonzalez’s contract claim. Id.

                                         6
        We review de novo the district court’s denial of a defendant’s

summary judgment motion that is based on the affirmative defense of

qualified immunity.       See Walker v. Schwalbe, 112 F.3d 1127, 1130

(11th Cir. 1997), cert. denied, __ U.S. __, 118 S. Ct. 1794 (1998).

In exercising interlocutory jurisdiction in such cases, we have the

discretion to accept the district court’s findings of fact, if they

are adequate.     See Cottrell, 85 F.3d 1480, 1486.                 Where, as here,

the district court has made no specific findings of fact, we must

make such findings ourselves after full review of the record.

        A party seeking summary judgment must demonstrate that “there

is no genuine issue as to any material fact and that the moving

party     is   entitled   to     a   judgment      as     a    matter    of    law.”

Fed. R. Civ. P. 56(c).         The moving party bears the initial burden

of   informing   the   court    of   the   basis    for       its   motion    and   of

identifying those materials that demonstrate the absence of a

genuine issue of material fact.        See Celotex Corp. v. Catrett, 477

U.S. 317, 323, 106 S. Ct. 2548, 2552-53 (1986).                      When the non-

moving party bears the burden of proof on an issue at trial, the

moving party need not “support its motion with affidavits or other

similar material negating the opponent’s claim,” id. at 323, 106

S. Ct. at 2553, in order to discharge this initial responsibility.

Instead, the moving party simply may “‘show[]’--that is, point[]

out to the district court--that there is an absence of evidence to

support the nonmoving party’s case.”            Id. at 325, 106 S. Ct. at

2554 (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 159, 90

S.Ct. 1598, 1609 (1970)).

                                       7
        In   response    to   a   properly     supported    motion   for   summary

judgment, “an adverse party may not rest upon the mere allegations

or denials of the adverse party’s pleadings, but . . . must set

forth specific facts showing that there is a genuine issue for

trial.”      Fed. R. Civ. P. 56(e).        If the non-moving party fails to

“make a sufficient showing on an essential element of her case with

respect to which she has the burden of proof,” then the court must

enter summary judgment for the moving party. See Celotex, 477 U.S.

at 323, 106 S. Ct. at 2552.            In determining whether genuine issues

of material fact exist, we resolve all ambiguities and draw all

justifiable      inferences       in    favor    of   the    non-moving      party.

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct.

2505, 2513 (1986).

                                          C.

        In   analyzing   a    defense    of    qualified    immunity,   we    first

consider whether “the defendant government official [has proved]

that he was acting within the scope of his discretionary authority

when the alleged wrongful act occurred.”              Evans v. Hightower, 117

F.3d 1318, 1320 (11th Cir. 1997).               If the defendant has met this

burden, “the plaintiff must then demonstrate that the defendant

violated clearly established law based upon objective standards.”

Id.     Because it is undisputed that Moran was acting within the

scope of her discretionary authority when she fired Gonzalez, we

consider only the second part of the qualified immunity analysis in

our resolution of Gonzalez’s claims under 42 U.S.C. §§ 1983 and

3617.

                                          8
        This    circuit   has       established      stringent   standards        for    a

plaintiff seeking to overcome the affirmative defense of qualified

immunity       asserted   by    a    government      official    in   an   individual

capacity.       “Qualified      immunity         protects    government     officials

performing discretionary functions from civil trials (and the other

burdens of litigation, including discovery) and from liability if

their    conduct     violates        no   ‘clearly    established     statutory         or

constitutional rights of which a reasonable person would have

known.’”       Lassiter v. Alabama A & M Univ., Bd. of Trustees, 28 F.3d

1146,    1149     (11th   Cir.       1994)   (en     banc)    (quoting     Harlow       v.

Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 2738 (1982)). “For

the law to be clearly established to the point that qualified

immunity does not apply, the law must have earlier been developed

in such a concrete and factually defined context to make it obvious

to all reasonable government actors, in the defendant’s place, that

‘what he is doing’ violates federal law.”                    Lassiter, 28 F.3d at

1149 (quoting Anderson v. Creighton, 483 U.S. 635, 640, 107 S. Ct.

3034, 3039 (1987)).            “For qualified immunity to be surrendered,

pre-existing law must dictate, that is, truly compel (not just

suggest or allow or raise a question about), the conclusion for

every     like-situated,        reasonable        government     agent     that    what

defendant is doing violates federal law in the circumstances.”

Jenkins by Hall v. Talladega City Bd. of Educ., 115 F.3d 821, 823

(11th Cir.) (en banc) (quoting Lassiter, 28 F.3d at 1150), cert.

denied, __ U.S. __, 118 S. Ct. 412 (1997).

                                           III.

                                             9
     Moran is entitled to summary judgment in her individual

capacity on Gonzalez’s section 1983 claim only if Moran’s conduct

did not violate clearly established First Amendment rights of which

a reasonable government official in Moran’s position would have

been aware.    Because resolution of this question requires us to

determine    the   contours   of   clearly   established   law,   we   have

interlocutory jurisdiction to review the district court’s denial of

summary judgment.     See Cottrell v. Caldwell, 85 F.3d 1480, 1484

(11th Cir. 1996).

     A public employee must satisfy four conditions in order to

prevail in a section 1983 action alleging that she was fired in

retaliation for constitutionally protected speech.         See Bryson v.

City of Waycross, 888 F.2d 1562, 1565 (11th Cir. 1989). First, the

employee must demonstrate that the speech allegedly resulting in

her termination can “be fairly characterized as constituting speech

on a matter of public concern . . . .”       Connick v. Myers, 461 U.S.

138, 146, 103 S. Ct. 1684, 1690 (1983), cited in Bryson, 888 F.2d

at 1565.20   Second, the employee must show that her First Amendment

interests outweigh “the interest of the State, as an employer, in

promoting the efficiency of the public services it performs through

its employees.”    Pickering v. Board of Educ. of Township High Sch.



20
  Even where a public employee’s speech does not touch upon a matter of
public concern, that speech is not “totally beyond the protection of the
First Amendment,” Connick, 461 U.S. at 147, 103 S. Ct. at 1690, but
“absent the most unusual circumstances, a federal court is not the
appropriate forum in which to review the wisdom of a personnel decision
taken by a public agency allegedly in reaction to the employee’s
behavior,” id.

                                     10
Dist. 205, 391 U.S. 563, 568, 88 S. Ct. 1731, 1734-35 (1968), cited

in Bryson, 888 F.2d at 1565.         If these two prerequisites are

satisfied, then the employee must prove that her speech played a

“substantial part” in the employer’s termination decision. See Mt.

Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287,

97 S. Ct. 568, 576 (1977), cited in Bryson, 888 F.2d at 1565-66.

Finally, the employee must rebut successfully any attempt by the

employer to demonstrate that “it would have reached the same

decision . . . even in the absence of the protected conduct.”        Mt.

Healthy, 429 U.S. at 287, 97 S. Ct. at 576, cited in Bryson, 888

F.2d at 1566.

     At the outset, we note that our review of Gonzalez’s section

1983 claim concerns solely Gonzalez’s letter to Moran on September

28. Although evidence indicates that Gonzalez and Moran previously

argued about compliance with discrimination rules, see infra Part

IV.B.2, we are unable to perform a Pickering review of Gonzalez’s

speech on those occasions because the record does not disclose the

“manner, time, and place” of Gonzalez’s statements.        See Connick,

461 U.S. at 150-55, 103 S. Ct. at 1692-93 (describing elements of

Pickering balancing test). Accordingly, we pretermit our review of

that speech and leave this question for the district court.21

21
  Similarly, we pretermit our review of other instances of Gonzalez’s
speech because of the lack of causation evidence required under Mt.
Healthy.   See 429 U.S. at 287, 97 S. Ct. at 576 (stating that the
employee must prove that her speech played a “substantial” part in the
employer’s termination decision). No evidence indicates that Moran, when
firing Gonzalez, knew about Gonzalez’s pre-termination conversations with
the HUD official and LCHA Board members.           Similarly, Gonzalez’s
discussions with Puccio on October 4 obviously played no role in
Gonzalez’s termination on October 2. Thus, Gonzalez’s speech in these

                                   11
     In reviewing Gonzalez’s letter of September 28, the threshold

question is whether the letter can “be fairly characterized as

constituting speech on a matter of public concern . . . .”

Connick, 461 U.S. at 146, 103 S. Ct. at 1690.        According to Moran,

the letter does not satisfy the public concern requirement because

Gonzalez   did   not   distribute   her   letter   publicly   and   because

Gonzalez has not shown that her letter addressed specific matters

that already had drawn significant public attention.          In Connick,

however, the Supreme Court held that the public concern requirement

was satisfied where a government employee spoke about an important

matter of public interest, even though the employee spoke only

within the workplace and even though the specific matter addressed

had not drawn significant public attention prior to her speech.

See id. at 149, 103 S. Ct. at 1691.22


instances cannot form the basis of a successful claim under § 1983. See
Hughes v. Bedsole, 48 F.3d 1376, 1386 (4th Cir. 1995) (pretermitting
review of § 1983 free speech claim based on lack of causation evidence).
22
  In Connick, Assistant District Attorney Myers opposed District Attorney
Connick’s decision to transfer her. See 461 U.S. at 140-41, 103 S. Ct.
at 1686. As a result of her discontent, Myers prepared and circulated
to other assistant district attorneys a questionnaire concerning office
transfer policy, office morale, the need for a grievance committee, the
level of confidence in supervisors, and whether employees felt pressured
to work in political campaigns. See id. at 141, 103 S. Ct. at 1687.
Connick then terminated Myers. See id.
      The Connick Court analyzed each of the questions in the
questionnaire separately.    Most of the questions were not “of public
import in evaluating the performance of the District Attorney as an
elected official,” 461 U.S. at 148, 103 S. Ct. at 1690, but simply
“reflect[ed] one employee’s dissatisfaction with a transfer and an
attempt to turn that displeasure into a cause cèlèbre,” id. at 148, 103
S. Ct. at 1691. The Court, however, held that the question concerning
whether assistant district attorneys felt pressured to work in political
campaigns did touch upon a matter of public concern in light of: (1) the
constitutional guarantees protecting employees from having to work for
political candidates not of their own choice; and (2) the “demonstrated
interest in this country that government service should depend upon

                                    12
     In order to determine whether the letter satisfies the public

concern requirement, we must analyze its “content, form, and

context . . . as revealed by the whole record,”       Connick, 461 U.S.

at 147-48, 103 S. Ct. at 1690, and evaluate whether Gonzalez’s

purpose was “to raise issues of public concern, on the one hand, or

to further her own private interest, on the other,”           Morgan v.

Ford, 6 F.3d 750, 754 (11th Cir. 1993).       This question is one of

law, not of fact.   See Connick, 461 U.S. at 148 n.7, 103 S. Ct. at

1690 n.7. If it is unclear whether the letter satisfies the public

concern requirement, then Moran is entitled to qualified immunity

on Gonzalez’s section 1983 claim because Moran’s actions did not

violate Gonzalez’s clearly established First Amendment rights.

See Badia v. City of Miami, 133 F.3d 1443, 1445 (11th Cir. 1998)

(per curiam).




meritorious performance rather than political service.” Id. at 149, 103
S. Ct. at 1691.
     The Connick Court thus held that the public concern requirement was
satisfied even though Myers did not publicize the questionnaire and even
though no evidence indicated that the public, at the time Myers
circulated the questionnaire, knew about the District Attorney’s unlawful
practice of pressuring his employees to work on political campaigns. We
reject Moran’s contention that Peterson v. Atlanta Hous. Auth., 998 F.2d
904 (11th Cir. 1993), indicates a contrary rule. Although Peterson’s
inter-office speech did concern an issue that had received media
scrutiny, see id. at 916, the court specifically noted that public
awareness of the problem was not necessary to satisfy the public concern
requirement, see id. at 917 n.25; see also Morgan v. Ford, 6 F.3d 750,
754 n.5 (11th Cir. 1993) (“[A] court cannot determine that an utterance
is not a matter of public concern solely because the employee does not
air the concerns to the public.”); Deremo v. Watkins, 939 F.2d 908, 911
n.3 (11th Cir. 1991) (stating that an employee’s effort to communicate
her concerns to the public is a relevant, but not dispositive, element
in the public concern analysis).

                                   13
      In large part, the letter simply blames Moran for creating a

poor working atmosphere at the LCHA.23     We thus conclude that much

of the letter does not touch upon matters of public concern.

See Connick, 461 U.S. at 148-49, 103 S. Ct. at 1690-91 (stating

that most of the elements of an employee’s questionnaire were “mere

extensions of [her] dispute over her transfer” and holding that

“the First Amendment does not require a public office to be run as

a    roundtable   for   employee   complaints   over   internal   office

affairs”).

      We must evaluate every element of the letter, however, in

order to determine whether Gonzalez has satisfied the public

concern requirement.     See Connick, 461 U.S. at 149, 103 S. Ct. at

1691 (holding that one question in an employee’s questionnaire

constituted speech on a matter of public concern).       In particular,

Gonzalez’s accusations about Moran’s discriminatory behavior merit

scrutiny.    The letter, unedited, states in part:

      All I have learned from this place is to agravate myself
      day after they, because of the things that I see and
      hear.

      I never know who you will want me to house even if they
      are next on the waiting list. If it’s a white girl with
      a black baby, you complain, if we have a vacancie on the
      lederly site, you do not want me to put a black person on
      that site, if the client has HIV, you complain, if it’s

23
  See, e.g., App. A, ¶ 3 (“[W]hen things get a little blurry, you turn
into a very critical, and verbally abusive person.”); id., ¶ 4 (“I have
seen and also received a lot of verbal abuse along with my co-workers.”);
id., ¶ 5 (“[Y]ou have no consideration for your staff.”); id., ¶ 14
“[Y]ou are a terrible instigator among all of us in this
office . . . .”); id., ¶ 15 (stating that Moran only gives “miserable
raise[s]”); id., ¶ 16 (criticizing Moran for blaming others for her own
mistakes); id., ¶ 18 (blaming Moran for “creating this miserable
environment”).

                                   14
        a white that has not been in the job for too long, you do
        not want me to house them, because it will become a
        negative rent.

        If you remember, that the times that you and me had argue
        is because you had forced me to discriminate or rip-off
        people . . . .24

        It is unclear whether this portion of the letter can “be

fairly characterized as constituting speech on a matter of public

concern . . . .”      Connick, 461 U.S. at 146, 103 S. Ct. at 1690.            On

the one hand, a public official’s authorization of discriminatory

rental practices unquestionably is an important                matter of general

public interest.       See, e.g., 42 U.S.C. § 3601 (“It is the policy of

the United States to provide . . . for fair housing throughout the

United States.”); cf. Connick, 461 U.S. at 149, 103 S. Ct. at 1691

(holding that the pressuring of public employees to work in

political campaigns is a matter of public concern).                 Moreover, a

public       employee’s    statement   may    satisfy    the    public   concern

requirement even where, as here, the employee speaks within the

workplace, after an adverse employment decision, about a specific

matter that had not drawn significant public attention prior to her

speech.      See Connick, 461 U.S. at 149, 103 S. Ct. at 1691.

        On   the   other   hand,   three    unrebutted   facts     suggest   that

Gonzalez’s purpose in writing this part of the letter was to blame

Moran for Gonzalez’s dissatisfaction with the stressful conditions

of her own employment.        First, this portion of the letter does not

specifically address the legal rights of the potential tenants, but



24
     See App. A, ¶¶ 7-9.

                                       15
rather concerns (a) Gonzalez’s own aggravation and confusion, (b)

Moran’s complaints to Gonzalez, and (c) the arguments between Moran

and Gonzalez.25 Second, the letter as a whole focuses on Gonzalez’s

theory that Moran, by breaking rules, was harming the office

environment.26   Third, Gonzalez’s “complaints . . . were in large

measure conveyed in light of a reprimand, still fresh, which

appellant    believed    unfairly     attributed   responsibility     to

her . . . .”     Pearson v. Macon-Bibb County Hosp. Auth., 952 F.2d

1274, 1278 (11th Cir. 1992).27      Viewed in combination, these facts


25
  See App. A, ¶¶ 7-8 (stating that Gonzalez becomes aggravated at work
and cannot predict whether Moran will want to rent to certain tenants);
id., ¶ 8 (stating that Moran complains to Gonzalez when Gonzalez rents
in a non-discriminatory manner); id., ¶ 9 (stating that Moran and
Gonzalez argue when Moran forces Gonzalez to break the rules).
      This portion of the letter thus differs from the element of the
employee’s speech in Connick that satisfied the public concern
requirement. See 461 U.S. at 149, 103 S. Ct. at 1691. Even though Myers
circulated the questionnaire as a result of her employment grievance, the
actual question about whether assistant district attorneys were forced
to work on political campaigns did not refer explicitly to Myers’s self-
interest.
26
  See, e.g., id., ¶ 6 (“[Y]ou do not follow Rules and Regulations . . .,
which causes so much confusion not only to me, also to every person in
this office.”); id., ¶ 10 (“You can not keep blaming me for this place
starting to fall apart. You owe all this to yourself, because you are
the one that bend the rules all the time.”); id., ¶ 19 (stating that
Moran creates a “miserable environment” in the office).
27
  In Pearson, a hospital nurse alleged that her employer violated § 1983
by discharging her for comments she made about her supervisors’
assignment of cleaning responsibilities and about operating room
cleanliness. See id. at 1276-77. In holding that her comments did not
satisfy the public concern requirement, we explained:
     Pearson’s complaints primarily pertained to the assignment of
     cleaning responsibilities in the O.R. and the allocation of
     blame among the nurses responsible for O.R. conditions on
     those occasions when cleaning duties were neglected. It was
     only incident to speaking on these concerns that appellant’s
     remarks touched on conditions that might be potentially
     hazardous to patients. Appellant’s complaints, furthermore,
     were in large measure conveyed in light of a reprimand, still
     fresh,   which   appellant   believed   unfairly   attributed
     responsibility to her for poor O.R. conditions. In essence,

                                    16
indicate   that   Gonzalez,   even    though      she   was   involved   in   a

continuing   battle    with   Moran        over    Moran’s    discriminatory

directives, see infra Part IV, wrote this portion of the letter in

order to “further her own private interest,” rather than “to raise

issues of public concern,” Morgan, 6 F.3d at 754; see Ferrara v.

Mills, 781 F.2d 1508, 1515-16 (11th Cir. 1986) (holding that the

public concern requirement was not satisfied where the teacher’s

speech was based on the teacher’s personal concerns that collegiate

registration contributed to his inability to enforce discipline).

     Because housing discrimination by a public housing authority

is an issue of significant public importance, a public official

ordinarily would know that an employee’s statement addressing this

issue constitutes speech on a matter of public concern.            See Kurtz

v. Vickrey, 855 F.2d 723, 727 (11th Cir. 1988) (stating that the

content of the speech is an important factor in the public concern

analysis).   Due to the unique confluence of facts in this case,

however, we hold that the evidence, even viewed in the light most

favorable to Gonzalez, would not have compelled a reasonable

official in Moran’s position to believe that Gonzalez’s letter

constituted speech on a matter of public concern.             See Badia, 133

F.3d at 1445; see also Jenkins by Hall v. Talladega City Bd. of

Educ., 115 F.3d 821, 823 (11th Cir.) (en banc), cert. denied, __

U.S. __, 118 S. Ct. 412 (1997).           We therefore hold that Moran is



     Pearson’s comments concerned the circumstances of her own
     employment.
Id. at 1278-79.

                                     17
entitled to qualified immunity on Gonzalez’s section 1983 claim,

and we reverse the district court’s denial of summary judgment to

Moran in her individual capacity on this claim.



                                    IV.

        Gonzalez also claims that Moran violated 42 U.S.C. § 3617, a

provision of the Fair Housing Act, 42 U.S.C. §§ 3601-3619, 3631, by

terminating Gonzalez’s employment “in retaliation of her complaints

and refusal to participate in the discriminatory rental practices

of the Defendants.”28     According to section 3617, it is unlawful to

        coerce, intimidate, threaten, or interfere with any
        person in the exercise or enjoyment of, or on account of
        his having exercised or enjoyed, or on account of his
        having aided or encouraged any other person in the
        exercise or enjoyment of, any right granted or protected
        by section 3603, 3604, 3605, or 3606 of this title.

Section 3604 proscribes, inter alia, racial discrimination in the

rental of housing.      See 42 U.S.C. § 3604(b).

                                     A.

        Moran contends that she is entitled to qualified immunity on

Gonzalez’s section 3617 claim.       It is a matter of first impression

for this court whether a public official sued in her individual

capacity under section 3617 may assert the defense of qualified

immunity.      We conclude that the qualified immunity defense is

available in such cases.




28
     R1-15, Amended Complaint at 7-8, ¶ 30.

                                     18
       In resolving this question, we rely on the Supreme Court’s

qualified immunity jurisprudence relating to 42 U.S.C. § 1983.29

In Scheuer v. Rhodes, 416 U.S. 232, 94 S. Ct. 1683 (1974), the

Supreme Court held that state executive-branch officials may assert

a    qualified   immunity   defense   when   sued   in   their   individual

capacities under section 1983 for deprivations of federal rights

under color of state law.        See id. at 247, 94 S. Ct. at 1692

(stating that “in varying scope, a qualified immunity is available

to officers of the executive branch of government . . . .”).           The

Scheuer Court reasoned that executive officials under common law

enjoyed a qualified immunity from civil damage actions and that

Congress did not intend to abolish this immunity when it enacted

section 1 of the Civil Rights Act of 1871, 17 Stat. 13, now

codified at 42 U.S.C. § 1983.     See 416 U.S. at 239-48, 94 S. Ct. at

1688-92.    The Court also relied on the importance of according

immunity to executive officials’ actions.           See id. at 245-47, 94

S. Ct. at 1691-92.30


29
  This jurisprudence is not directly applicable here because Gonzalez
brought her Fair Housing Act claim under 42 U.S.C. §§ 3617 and 3613, not
under 42 U.S.C. § 1983.
30
  The Supreme Court’s reasoning in subsequent cases confirms its analysis
in Scheuer. For example, in Owen v. City of Independence, 445 U.S. 622,
638, 100 S. Ct. 1398, 1409 (1980), the Court stated: “Where the immunity
claimed by the defendant was well established at common law at the time
§ 1983 was enacted, and where its rationale was compatible with the
purposes of the Civil Rights Act, we have construed the statute to
incorporate that immunity.”     Likewise, in City of Newport v. Fact
Concerts, Inc., 453 U.S. 247, 101 S. Ct. 2748 (1981), the Court held that
municipalities are immune from punitive damages in actions brought under
§ 1983 because: (1) municipalities enjoyed that immunity at common law,
see id. at 259-63, 101 S. Ct. at 2756-58; (2) neither the language nor
legislative history of § 1983 demonstrates Congress’s intent to abolish
that immunity, see id. at 263-66, 101 S. Ct. at 2758-59; and (3) such

                                      19
     Applying the reasoning of Scheuer, we hold that Moran is

entitled to assert the defense of qualified immunity in this

section 3617 action.         Neither the text31 nor the legislative

history32 of section 3617 indicates that Congress intended to

abrogate the qualified immunity to which executive-branch officials

were entitled under common law.     Because of this fact and in light

of   the   importance   of    protecting   officials’   decision-making

capacity,33 we conclude that executive-branch officials sued in

their individual capacities under section 3617 may assert the

defense of qualified immunity.


immunity is compatible with the policy goals of § 1983, see id. at 266-
71, 101 S. Ct. at 2759-62.
31
  The fact that § 3617 is silent as to qualified immunity indicates that
Congress did not intend to preclude the common-law qualified immunity
defense in § 3617 actions. Cf. Buckley v. Fitzsimmons, 509 U.S. 259,
268, 113 S. Ct. 2606, 2613 (1993) (“Certain immunities were so well
established in 1871, when § 1983 was enacted, that we presume that
Congress would have specifically so provided had it wished to abolish
them.”) (internal quotation omitted); Fact Concerts, 453 U.S. at 258, 101
S. Ct. at 2755 (“One important assumption underlying the Court’s
decisions in this area is that members of the 42d Congress were familiar
with common-law principles, including defenses previously recognized in
ordinary tort litigation, and that they likely intended these common-law
principles to obtain, absent specific provisions to the contrary.”).
32
  The substance of § 3617: (1) appeared in the amendment to H.R. 2516
that was introduced and later tabled by Senators Mondale and Brooks, see
114 Cong. Rec. at 2270; (2) was included in Senator Dirksen’s approved
substitute amendment to H.R. 2516, see 114 Cong. Rec. at 4573; and (3)
was part of the bills passed by the Senate, see id. at 5992, and the
House of Representatives, see id. at 9621; see also Pub. L. 90-284, Title
VIII, § 817, 82 Stat. 89 (1968). No aspect of the legislative history
suggests that Congress intended to deprive public officials of the
ability to assert a qualified immunity defense in a § 3617 action. See,
e.g., S. Rep. No. 721 (1968), reprinted in 1968 U.S.C.C.A.N. 1837
(concerning relevant public law, but not addressing § 3617).
33
  See Harlow v. Fitzgerald, 457 U.S. 800, 814, 102 S. Ct. 2727, 2736
(1982) (stating that qualified immunity is necessary to avoid “the
expenses of litigation, the diversion of official energy from pressing
public issues, and the deterrence of able citizens from acceptance of
public office”).

                                   20
     In reaching this conclusion, we follow the only other court of

appeals that has considered the matter.       See Samaritan Inns, Inc.

v. District of Columbia, 114 F.3d 1227, 1238-39 (D.C. Cir. 1997)

(allowing public officials sued in their individual capacities

under section 3617 to plead the affirmative defense of qualified

immunity); see also Baggett v. Baird, No. Civ.A.4:94CV0282-HLM,

(N.D. Ga. Feb. 18, 1997) (granting summary judgment on the basis of

qualified immunity in section 3617 action).        Our holding also is

consistent with various decisions in which this court and others

have held that public officials are entitled to assert the defense

of qualified immunity when sued under a federal statute other than

section 1983.34    Furthermore, we do not believe that Burrell v.




34
  See Lussier v. Dugger, 904 F.2d 661, 663-64, 670 n.10 (11th Cir. 1990)
(the Rehabilitation Act of 1973); see also Cullinan v. Abramson, 128 F.3d
301, 307-12 (6th Cir. 1997) (the Racketeer Influenced and Corrupt
Organizations Act), cert. denied, __ U.S. __, 118 S. Ct. 1560 (1998);
Torcasio v. Murray, 57 F.3d 1340, 1343 (4th Cir. 1995) (the Americans
with Disabilities Act and the Rehabilitation Act of 1973); Lue v. Moore,
43 F.3d 1203, 1205 (8th Cir. 1994) (the Rehabilitation Act of 1973);
McGregor v. Louisiana State Univ. Bd. of Supervisors, 3 F.3d 850, 862 &
n.19 (5th Cir. 1993) (the Rehabiliation Act of 1973); Cronen v. Texas
Dep’t of Human Servs., 977 F.2d 934, 939-40 (5th Cir. 1992) (Food Stamp
Act of 1977); Doe v. Attorney General of the United States, 941 F.2d 780,
797-99 (9th Cir. 1991) (the Rehabilitation Act of 1973); Christopher P.
by Norma P. v. Marcus, 915 F.2d 794, 798-801 (2d Cir. 1990) (the
Education for All Handicapped Children Act of 1975); P.C. v. McLaughlin,
913 F.2d 1033, 1040-42 (2d Cir. 1990) (the Education for All Handicapped
Children Act of 1975 and the Rehabilitation Act of 1973); Affiliated
Capital Corp. v. City of Houston, 735 F.2d 1555, 1569-70 (5th Cir. 1984)
(the Sherman Antitrust Act); National Black Police Ass’n v. Velde, 712
F.2d 569, 574-80 (D.C. Cir. 1983) (Title VI of the Civil Rights Act of
1964 and the Crime Control Act of 1973). But see Samuel v. Holmes, 138
F.3d 173, 178 (5th Cir. 1998) (holding that qualified immunity is not an
available defense in retaliation claims brought under the False Claims
Act). We stress, however, that our opinion in this case should not be
construed to address whether qualified immunity is available in actions
brought under statutes other than § 3617.

                                   21
Board of Trustees of Ga. Military College, 970 F.2d 785 (11th Cir.

1992), counsels a contrary conclusion.35


35
   In Burrell, this court held that a public official sued in an
individual capacity under 42 U.S.C. § 1985(3) may not assert a defense
of qualified immunity. The court reasoned:
      Unlike in section 1983 actions, public officials . . . will
      not be subject to liability under section 1985(3) unless their
      actions were motivated by ‘some racial, or perhaps otherwise
      class-based, invidiously discriminatory animus.’ . . . We hold
      that this additional safeguard obviates the need for granting
      public officials qualified immunity in section 1985(3)
      actions.
970 F.2d at 794.      Because section 3617, like 42 U.S.C. § 1985(3),
requires a showing of discriminatory intent, see Sofarelli v. Pinellas
County, 931 F.2d 718, 722-23 (11th Cir. 1991), Burrell might suggest that
the qualified immunity defense is not available in a § 3617 action.
      For several reasons, we decline to extend Burrell’s holding to
section 3617 actions.      Initially, we note that this court has not
extended Burrell to 42 U.S.C. § 1981 actions even though § 1981, under
General Building Contractors Ass’n v. Pennsylvania, 458 U.S. 375, 386-91,
102 S. Ct. 3141, 3147-50 (1982), requires a showing of purposeful
discrimination. See Johnson v. City of Fort Lauderdale, 126 F.3d 1372,
1379-80 (11th Cir. 1997) (holding that defendant officials were entitled
to qualified immunity on § 1981 claim but, under Burrell, could not
assert qualified immunity on § 1985(3) claim). In light of the Johnson
court’s implicit decision to limit Burrell, we hesitate to extend Burrell
here.
      Furthermore, our research reveals no case other than Burrell in
which a court of appeals or the Supreme Court has barred the qualified
immunity defense on the ground that the statute creating liability
requires a showing of discriminatory intent.      In other circuits, for
example, public officials may assert the qualified immunity defense in
a § 1985(3) action. See Southard v. Texas Bd. of Criminal Justice, 114
F.3d 539, 555 (5th Cir. 1997); Brown v. City of Oneonta, N.Y., Police
Dep’t, 106 F.3d 1125, 1133 (2d Cir. 1997); Vaughn v. U.S. Small Business
Admin., 65 F.3d 1322, 1324-30 (6th Cir. 1995); Simmons v. Poe, 47 F.3d
1370, 1376-78 (4th Cir. 1995); Bisbee v. Bey, 39 F.3d 1096, 1101-02 (10th
Cir. 1994); Howard v. Suskie, 26 F.3d 84, 87 (8th Cir. 1994); Prokey v.
Watkins, 942 F.2d 67, 71-74 (1st Cir. 1991); Auriemma v. Rice, 910 F.2d
1449, 1457-59 (7th Cir. 1990); Hobson v. Wilson, 737 F.2d 1, 24 (D.C.
Cir. 1984).
      Finally, although we do not question Burrell’s result, we are not
convinced of one of its premises.       Contrary to the Burrell court’s
statement that plaintiffs in § 1983 actions need not demonstrate
discriminatory intent, see 970 F.2d at 793-94, discriminatory intent is
a requisite element of § 1983 claims based on equal protection, see
Mencer v. Hammonds, 134 F.3d 1066, 1070 (11th Cir. 1998), cert. denied,
__ U.S. __, __ S. Ct. __, 67 U.S.L.W. 3177 (U.S. Nov. 9, 1998)(No. 98-
403); see also Edwards v. Wallace Community College, 49 F.3d 1517, 1524
(11th Cir. 1995) (“[A]lthough intent is irrelevant for a qualified
immunity inquiry per se, it is relevant if intent is an element of the
underlying alleged constitutional violation.”) (citations omitted). For

                                   22
                                      B.

       Having determined that Moran may assert a qualified immunity

defense against Gonzalez’s section 3617 claim, we must ascertain

whether, viewing the evidence in the light most favorable to

Gonzalez, a reasonable person in Moran’s position would have known

that     her    actions   violated   rights   clearly   established   under

section 3617.        See Harlow v. Fitzgerald, 457 U.S. 800, 818, 102

S. Ct. 2727, 2738 (1982).       Because we must determine the contours

of clearly established law, we have interlocutory jurisdiction to

review the district court’s denial of summary judgment on this

claim.     See Cottrell v. Caldwell, 85 F.3d 1480, 1484 (11th Cir.

1996).    Our inquiry involves two stages.       First, we determine what

a reasonable government official, in Moran’s position, would have

believed to be the clearly established law in 1995. See infra Part

IV.B.1.        Second, we evaluate whether the evidence, viewed in the

light most favorable to Gonzalez, indicates that Moran should have

known that her termination of Gonzalez violated clearly established

law.    See infra Part IV.B.2.

                                      1.

       To determine what a reasonable government official, in Moran’s

position, would have believed the Fair Housing Act permitted when

she terminated Gonzalez, we look to the law as it stood in 1995.

Although Gonzalez has not proffered any applicable, previously

decided cases that clearly established that Moran’s alleged conduct


all of these reasons, we decline to extend Burrell’s holding to § 3617
actions.

                                      23
violated   the   Fair   Housing   Act,    our   review   of   the   statutory

provisions and the applicable regulation lead us to conclude that

no public official, in Moran’s position, could reasonably have

believed that federal law permitted her to fire an employee for

refusing to discriminate against tenants on the basis of race.

Accordingly, we affirm the district court’s decision that Moran was

not immune from suit.

     Ordinarily,    a   plaintiff   who    seeks   to    overcome    a   state

official’s affirmative defense of qualified immunity must cite case

law, in force at the time of the defendant’s actions, that would

have made it absolutely clear that the defendant’s conduct violated

federal law.     There is no case from the U.S. Supreme Court, this

Circuit, or the relevant state Supreme Court, that would have

established that a person violates section 3617 by firing an

employee for refusing to discriminate against potential tenants on

the basis of race.      Cf. Jenkins by Hall v. Talladega City Bd. of

Educ., 115 F.3d 821, 826 n.4 (11th Cir.) (en banc), cert. denied,

__ U.S. __, 118 S. Ct. 412 (1997) (explaining that decisions from

only these courts clearly establish the law for the purposes of

qualified immunity).     The absence of such a case is not fatal to

Gonzalez’s claim, however, because this case differs from the

typical qualified immunity case in which the plaintiff sues a

public official pursuant to 42 U.S.C. § 1983 and asserts the

violation of some (often generally worded) constitutional right.

Although the assertion of such broadly conceived rights, without

the benefit of sufficiently illuminating case law, may fail to

                                    24
overcome the hurdle of qualified immunity, see Lassiter v. Alabama

A & M Univ., Bd. of Trustees, 28 F.3d 1146, 1150 (11th Cir. 1994)

(en banc); Jenkins, 115 F.3d at 825 n.3, we have acknowledged the

possibility   that   some   federal     statutory   provisions   will   be

sufficiently clear on their own to provide defendants with fair

notice of their obligations under the law, see Santamorena v.

Georgia Military College, 147 F.3d 1337, 1340 n.6 (11th Cir. 1998);

Lassiter, 28 F.3d at 1150 n.4.36        Cf. United States v. Lanier, __

U.S. __, 117 S. Ct. 1219, 1227 (“[G]eneral statements of the law

are not inherently incapable of giving fair and clear warning, and

. . . may apply with obvious clarity to the specific conduct in

question, even though ‘the very action in question has [not]

previously been held unlawful.’”) (quoting Anderson v. Creighton,

483 U.S. 635, 640, 107 S. Ct. 3034, 3039 (1987)).          Section 3617

provides just such an explicit statement of what the Fair Housing

Act demanded of the defendant in this case.

       Section 3617 renders it unlawful to “interfere with any

person . . . on account of his having aided or encouraged any other

person in the exercise or enjoyment of . . . any right granted or

protected by section 3603, 3604, 3605, or 3606 of this title.”

Section 3604, in turn, bars racial discrimination in the “terms,

36
   See also Hansen v. Soldenwagner, 19 F.3d 573, 575 (11th Cir. 1994)
(“Pre-existing law – whether it be case law or statutory law – must be
available to instruct in a concrete way the government agent, given the
circumstances.”); Leeks v. Cunningham, 997 F.2d 1330, 1333 (11th Cir.
1993) (determining whether clear “statutory or case law” existed at the
time of the defendant’s actions); accord Samaritan Inns, 114 F.3d at 1239
(affirming the district court, which had ruled, without relying on
materially similar pre-existing case law, that the defendants did not
have qualified immunity in a § 3617 case).

                                   25
conditions, or privileges of sale or rental of a dwelling, or in

the provision of services or facilities in connection therewith .

. . .”   42 U.S.C. § 3604(b).     Section 3617, read in conjunction

with   section   3604,   therefore,    straightforwardly   states   the

unsurprising (and presumably uncontroversial) proposition that the

Fair Housing Act prohibits “interfering” with any person because

she “aided or encouraged” another person’s exercise of her right to

rent property free from racial discrimination.37       Any reasonable

public official, having read the plain terms of this statute,

certainly would have understood that federal law makes it unlawful

to terminate an employee for refusing to discriminate against

potential tenants on the basis of race.     To the extent any federal

statute, standing alone, can provide a potential defendant with

concrete notice, “that is, truly compel (not just suggest or allow

or raise a question about), the conclusion for every like-situated,

reasonable government agent that what [she] is doing violates

federal law,” we believe that section 3617 provides such notice in

the circumstances of this case.       Lassiter, 28 F.3d at 1150.    Cf.



37
    Sofarelli, 931 F.2d at 722-23, confirms that § 3617 permits a
plaintiff to sue public officials who interfere with the plaintiff’s
efforts to provide housing on a race neutral basis as long as the
plaintiff can allege and establish that race played some role in the
defendant’s conduct. See also Baytree of Inverrary Realty Partners v.
City of Lauderhill, 873 F.2d 1407, 1409 (11th Cir. 1989) (stating that
non-minority developers have standing to assert § 3617 claims against
local government officials). Even though Sofarelli probably raises a
question about the legality of Moran’s alleged conduct in this case,
because Sofarelli involved different facts, it alone cannot, under our
precedent, clearly establish the relevant pre-existing law because it
would not compel the conclusion that firing an employee for failing to
discriminate against tenants on the basis of race violates the law. See
Lassiter, 28 F.3d at 1150.

                                  26
Baggett.38   Just as generally stated constitutional principles,

standing alone, without materially similar case support, would have

provided fair warning to the Supreme Court’s hypothetical welfare

officials who sold foster children into slavery, see Lanier, __

U.S. at __, 117 S. Ct. at 1227-28, the statutory provisions at

issue in this case, standing alone, provide fair warning and thus

clearly establish that the Fair Housing Act prohibits firing an

employee for refusing to discriminate against tenants on the basis

of race.

     Alternatively, even if a public official credibly could argue

that the language of the statute provided insufficient notice, its

implementing federal regulation, adopted in 1989, removes all doubt

about whether federal law makes it illegal to fire an employee for

refusing to discriminate on the basis of race.      As this regulation

pointedly restates, section 3617 prohibits


38
    The district court in Baggett considered whether §§ 3604 and 3617,
standing alone, without the benefit of illuminating case law,
sufficiently had established the relevant pre-existing law to permit the
plaintiffs to overcome the defendants’ assertion of qualified immunity,
as contemplated in Lassiter. Baggett. The court explained that, in light
of the statute, “no competent government agent reasonably could believe
that truly egregious acts of discrimination . . . would not violate
federal law,” but concluded that because the plaintiffs’ claims posed a
“sophisticated legal issue” the defendants remained immune.           Id.
Gonzalez’s claims in this case, however, present no such complications.
Gonzalez has alleged and offered evidence that Moran fired her because
Gonzalez refused to discriminate against tenants on the basis of race,
precisely the type of egregious discrimination that the plain language
of the statute warns against and which the Baggett court explained no
competent official could reasonably claim federal law permitted.
Finally, and to avoid confusion, we do not cite Baggett as a case that
clearly establishes the law on this point; our precedent firmly states
that a district court opinion cannot accomplish that result, see Jenkins,
115 F.3d at 826 n.4. We cite the case only as a persuasive illustration
that the provisions at issue here, standing alone, clearly establish the
law in a case alleging conduct so plainly at odds with the statutes.

                                   27
     [t]hreatening an employee or agent with dismissal or an
     adverse employment action, or taking such adverse
     employment action, for any effort to assist a person
     seeking access to the sale or rental of a dwelling or
     seeking access to any residential real estate-related
     transaction, because of the race, color, religion, sex,
     handicap, familial status, or national origin of that
     person or of any person associated with that person.

24 C.F.R. § 100.400(c)(3) (codifying Implementation of the Fair

Housing Amendments Act of 1988, 54 Fed. Reg. 3232, 3292 (1989))

(emphasis added).39

     A public official forfeits qualified immunity by violating the

clear      command         of   a   federal       regulation       that,      like

section 100.400(c)(3), reinforces a statute and thus helps to

provide the basis for a cause of action.               The Supreme Court has

concluded that administrative regulations, in and of themselves, do

not provide sufficient notice to override officials’ qualified

immunity    when     the    plaintiff   alleges    a   violation    of     broadly

conceived constitutional rights.         See Davis v. Scherer, 468 U.S. 183,


39
   Although Gonzalez herself did not cite § 100.400(c)(3) before the
district court or initially on appeal, we must evaluate the clearly
defined scope of § 3617 sua sponte, regardless of whether the
implementing regulation was proffered as relevant legal authority. In
Elder v. Holloway, 975 F.2d 1388 (9th Cir. 1991), rev’d, 510 U.S. 510,
114 S. Ct. 1019 (1994), the plaintiff in a § 1983 action appealed the
district court’s determination that the defendants were entitled to
qualified immunity. The plaintiff failed to inform either the district
court or the Ninth Circuit of factually similar pre-existing case law
that indicated the illegality of the defendants’ actions. See id. at
1390.   Although the Ninth Circuit noticed that a pre-existing case
appeared to proscribe defendants’ actions, see id. at 1391, the court
held that a plaintiff may not benefit on appeal from precedent that
neither he nor the district court cited.      See id. at 1394-96.    The
Supreme Court reversed, holding that an appellate court is required to
determine the clearly established law sua sponte, based on “its ‘full
knowledge of its own [and other relevant] precedents,’” 510 U.S. at 516,
114 S. Ct. at 1023 (citing Davis v. Scherer, 468 U.S. 183, 192 n.9, 104
S. Ct. 3012, 3018 n.9 (1984)) (brackets in Elder). Accordingly, we must
determine the clearly established contours of § 3617 sua sponte.

                                        28
193-96, 104 S. Ct. 3012, 3018-20 (1984); see also Childress v. Small Bus.

Admin., 825 F.2d 1550, 1553 (11th Cir. 1987)(quoting Davis, 468 U.S. at

194 n.12, 104 S. Ct. at 3019 n.12); Harbert International, Inc. v. James,

157 F.3d 1271, 1285-86 (11th Cir. 1998). As the Supreme Court explained,

because every failure to obey a regulation could potentially

provide the basis for the assertion of a constitutional right--even

one “that was not clearly defined or perhaps not even foreshadowed

at the time of the alleged violation”--the mere breach of a

regulation    cannot,    in   itself,    defeat   a   defendant’s   qualified

immunity.    Davis, 468 U.S. at 195, 104 S. Ct. at 3019.            The reason

for this rule is obvious given the rationale underlying the

qualified immunity doctrine:            public officers should have fair

warning of what actions will expose them to the threat of lawsuits

and eventual liability.         “[O]fficials can act without fear of

harassing litigation only if they reasonably can anticipate when

their conduct may give rise to liability for damages . . . .”

Davis, 468 U.S. at 195, 104 S. Ct. at 3019.           Accordingly, we do not

expect state officials to be aware of every regulation that

indirectly might give rise to a possible constitutional claim.

        As this line of cases expressly acknowledges, however, the

logic they employ does not apply where a statute or regulation

specifically creates the plaintiff’s cause of action, because in

those    instances,     government   officials    are    on   notice   of   the

parameters of their exposure to suit and liability. See Davis, 468

U.S. at 194 n.12, 104 S. Ct. at 3019 n.12 (“[I]f a statute or

regulation does give rise to a cause of action for damages, clear

                                        29
violation of the statute or regulation forfeits immunity only with

respect to damages caused by that violation.”); Childress, 825 F.2d

at 1553 (“[N]either federal nor state officials lose their immunity

by violating the clear command of a statute or regulation . . .

unless that statute or regulation provides the basis for the cause

of action sued upon.”)(quoting Davis, 468 U.S. at 194 n.12, 104

S. Ct. at 3019 n.12); Harbert, 157 F.3d at 1285 (same).40         As the

Supreme Court subsequently described its decision in Davis:

     Davis, in short, concerned not the authorities a court
     may consider in determining qualified immunity, but this
     entirely discrete question:      Is qualified immunity
     defeated where a defendant violates any clearly
     established duty, including one under state law, or must
     the clearly established right be the federal right on
     which the claim for relief is based? The Court held the
     latter.

Elder v. Holloway, 510 U.S. 510, 515, 114 S. Ct. 1019, 1023 (1994).

Thus, where a plaintiff’s claim arises under a specific statutory

cause of action, a regulation interpreting that statute can provide

sufficient notice to abrogate a defendant’s qualified immunity.41


40
  See also W.B. v. Matula, 67 F.3d 484, 500-01 (3d Cir. 1995) (examining
regulations to determine parameters of clearly established law); Torcasio
v. Murray, 57 F.3d 1340, 1350-52 (4th Cir. 1995) (stating that
administrative guidelines “may provide some evidence that it is . . .
established that the ADA applies to state prisons”); Doe by and through
Doe v. Petaluma City Sch. Dist., 54 F.3d 1447, 1452 (9th Cir. 1995)
(“[A]n obligation to act might arise from something other than decisional
law, such as a regulation or policy that an official is legally bound to
follow.”).
41
   This holding is consistent with the principle that individuals
presumptively have notice of their legal duties under federal
regulations. See, e.g., Heckler v. Community Health Servs. of Crawford
County, Inc., 467 U.S. 51, 65-66, 104 S. Ct. 2218, 2227 (1984) (“[T]he
regulations governing the cost reimbursement provisions of Medicare
should and did put respondent on ample notice of the care with which its
cost reports must be prepared . . . .”); Ed Taylor Constr. Co. v.
Occupational Safety & Health Review Comm’n, 938 F.2d 1265, 1272 (11th

                                   30
Gonzalez’s    claim      in    this     case     asserts,    not    some      general

constitutional      claim     premised    on     Moran’s    breach      of    a   duty

established   in    an     administrative        regulation,      but   a    specific

violation of the federal statute and regulation under which she

brought suit.      See R1-15, Amended Complaint, ¶ 33, at 8 (bringing

suit pursuant to 42 U.S.C. § 3613).

     The special concurrence argues that section 100.400(c)(3)

“should not be deemed the source of clearly established law”

because no authoritative case has yet approved it as valid or

applied it to a specific set of facts. Special Concurrence at __.42

Moran has conceded, however, “that the validity of [section]

100.400(c)(3)      under      Chevron    would    have     been    apparent       to   a

reasonable public official in 1995.” Moran Supp. Br. at 5.43 Moran

also should not have needed a court to explain to her that the


Cir. 1991) (holding that OSHA regulation placed employers on notice of
federal construction requirement; stating that “[w]hether or not
employers are in fact aware of each OSHA regulation and fully understand
it, they are charged with this knowledge and are responsible for
compliance”).
42
  The special concurrence also expresses “doubt that a regulation which
on its face purports only to be an executive department’s ‘interpretation
of [unlawful] conduct’ can be the basis of clearly established law.”
Special Concurrence at __.      The regulation at issue in this case,
however, is more than a mere interpretation: it is binding law. See
King v. Housing Auth. of City of Huntsville, 670 F.2d 952, 954 (11th Cir.
1982) (holding that HUD has the authority to promulgate binding
regulations) (citing statute under which § 100.400 promulgated); 24
C.F.R. § 100.400(c) (“Conduct made unlawful under [§ 3617] includes, but
is not limited to, the following: [listing types of unlawful conduct].”)
(emphasis added).
43
  Indeed, § 100.400(c)(3) was patently valid because a reasonable public
official would have no reason to believe that § 100.400(c)(3) represents
an impermissible construction of § 3617 or is contrary to clearly
expressed Congressional intent. See Chevron, U.S.A., Inc. v. Natural
Resources Defense Council, Inc., 467 U.S. 837, 842-43, 104 S. Ct. 2778,
2781-82 (1984).

                                         31
regulation applied to the facts alleged here.             The regulation

states that section 3617 prohibits dismissing an employee for

“assist[ing] a person seeking access to the . . . rental of a

dwelling . . .    because of the race . . . of that person or of any

person associated with that person.”         This language unmistakably

instructs that it is illegal to fire an employee for refusing to

discriminate against prospective tenants on the basis of race.44

Where, as here, a regulation plainly and specifically describes a

public official’s behavior, the official is on notice that she is

subject to liability for its violation, and thus, that she will not

be able to claim qualified immunity.

     Accordingly, we hold that sections 3617 and 3604, which were

in effect in 1995, truly would have compelled a reasonable public

official   in    Moran’s   position    to   conclude   that   federal   law

prohibited firing an employee for refusing to rent public housing

in a racially discriminatory manner.          See 42 U.S.C. §§ 3604(b),

3617; see also Jenkins, 115 F.3d at 823.         Alternatively, we hold

that section 100.400(c)(3), promulgated under the Fair Housing Act



44
  In fact, Moran’s Supplemental Brief all but abandons any attempt to
argue that the regulation is ambiguous. Instead, Moran argues that the
regulation does not clearly establish that the Fair Housing Act prevents
a public official from firing an employee for any reason or for
insubordination. See Moran’s Supp. Br. at 5-6. This argument misses the
point.    As long as Gonzalez presents evidence in support of her
allegation that Moran fired her for refusing to engage in racial
discrimination, and that evidence is sufficient to survive a motion for
summary judgment, see infra Part IV.B.2, Moran’s actual motivation for
firing Gonzalez presents classic questions of fact and credibility that
the jury will have to resolve. For purposes of resolving the issue of
qualified immunity at the summary judgment stage of the case, we must
view the evidence in the light most favorable to Gonzalez and determine
whether her allegations, if true, would violate clearly established law.

                                      32
and   also    in   effect    in     1995,       compels   the     same   conclusion.

Accordingly, we conclude that if Gonzalez’s evidence regarding

Moran’s conduct and motivation is sufficient to withstand summary

judgement    under   Rule     56,    the    conduct       would    violate   clearly

established    federal      law,    and    Moran,    therefore,      would   not   be

entitled to qualified immunity.45



45
   The special concurrence advances the attractive proposition that since
the Civil War and the more recent “great crusade for civil rights,”
racial discrimination in rental practices is so inherently evil as to bar
an assertion of qualified immunity without the need for supporting case
law or legislation. Special Concurrence at __. Certainly, we agree that
racial discrimination, in any context, is evil and wish that the concept
was as universally acknowledged and readily accepted as the special
concurrence suggests. Regrettably however, in the years since the Civil
War and the adoption of the Thirteenth, Fourteenth, and Fifteenth
Amendments, the recognition of equality in all aspects of life has
neither been axiomatic nor obvious, see, e.g., Plessy v. Ferguson, 163
U.S. 537, 16 S. Ct. 1138 (1896) (establishing the separate but equal
doctrine almost 30 years after the ratification of the Fourteenth
Amendment), but has emerged only gradually, see, e.g., Brown v. Board of
Educ., 347 U.S. 483, 74 S. Ct. 686 (1954) (striking down segregation in
public schools more than 80 years after the Fourteenth Amendment); Loving
v. Virginia, 388 U.S. 1, 87 S. Ct. 1817 (1967) (striking down—only 30
years ago—a statute that criminalized interracial marriage). Indeed,
Congress has recognized the continuing need for legislation to eradicate
the cancer of racial discrimination by enacting measures such as the
Voting Rights Act, Title VII, and, in this context, the Fair Housing Act.
      We also have no quarrel with the special concurrence’s observation
that, in the appropriate case, a government official’s conduct might be
so egregious that the violation of federal law is obvious, even in the
absence of case law or legislation recognizing the illegality of
materially similar acts; deference to the Supreme Court’s holdings
requires nothing less. See Lanier, __ U.S. at __, 117 S. Ct. at 1225-26.
Unlike the conduct at issue in Lanier, which was so repugnant that it had
escaped prior contemplation in the relevant sources of authority, the
conduct in this case is both outrageous and specifically addressed in the
Fair Housing Act. Standing alone, or as further clarified by regulation
24 C.F.R. § 100.400(c)(3), the Fair Housing Act “stake[s] out a bright
line” such that the law prohibiting racial discrimination in rental
practices was clearly established in the “concrete and factually defined
context” we required in Lassiter, 28 F.3d at 1149-50.       As a result,
Moran’s assertion of qualified immunity must fail, and we need not
consider this additional teaching of Lanier.




                                           33
                                       2.

        The remaining question is whether the evidence, viewed in the

light most favorable to Gonzalez, indicates that Moran should have

known that her actions violated clearly established prohibitions of

the Fair Housing Act.         We review this issue under the framework

established in Celotex Corp. v. Catrett, 477 U.S. 317, 322-27, 106

S. Ct. 2548, 2552-55 (1986).         See supra Part II.B.

        In her Amended Complaint, Gonzalez specifically alleged that

during her employment at LCHA, Gonzalez objected to Moran’s orders

that Gonzalez deny housing to individuals based on race and that

Gonzalez “skip” individuals on the housing waiting list because of

race.46 Gonzalez generally alleged that Moran violated section 3617

by     terminating    Gonzalez’s    employment     “in   retaliation   of   her

complaints and refusal to participate in the discriminatory rental

practices of the Defendants.”47

        Gonzalez, of course, bears the burden of demonstrating that

Moran     should     have   known   that    her   actions   violated   clearly

established prohibitions of section 3617.                Thus, under Celotex,

Moran may prevail on her summary judgment motion without bringing

forth “affidavits or other similar materials” negating Gonzalez’s

claim.      See 477 U.S. at 323, 106 S. Ct. at 2553.             Nonetheless,

Moran must at least “‘show[]’--that is, point[] out to the district

court--that there is an absence of evidence to support” Gonzalez’s



46
     See R1-15, Amended Complaint, ¶ 1, at 1-2; id., ¶¶ 11-12, at 5.
47
     Id., ¶ 30, at 7-8.

                                       34
case.     See id. at 325, 106 S. Ct. at 2554 (quoting Adickes v. S.H.

Kress & Co., 398 U.S. 144, 159, 90 S. Ct. 1598, 1609 (1970)).

        We are not convinced that Moran satisfied her initial summary

judgment burden.      In her memorandum in support of her motion for

summary judgment, Moran cited no record evidence that would rebut

Gonzalez’s section 3617 claim, and it is doubtful that Moran

“show[ed]” or “point[ed] out” the “absence of evidence to support”

Gonzalez’s claim.       See Celotex, 477 U.S. at 325, 106 S. Ct. at

2554.     For example, in responding to the allegation that Gonzalez

objected to Moran’s directive to deny housing based on race,48 Moran

simply asserted that Gonzalez was referring to two white women with

black babies and that these women ultimately did receive LCHA

housing.49      Gonzalez,     however,    need   not   show   that   applicants

actually were denied housing based on race,50 but rather that Moran

fired Gonzalez based in significant part on Gonzalez’s efforts to

rent public housing in a non-racially discriminatory manner.51

Because Moran does not even address Gonzalez’s claim that Moran

terminated Gonzalez’s employment “in retaliation of her complaints

and refusal to participate in the discriminatory rental practices



48
     See id., ¶ 1, at 1; id., ¶ 11, at 5.
49
  See R1-33, Memorandum of Law in Support of Motion for Summary Judgment
of Defendant Moran in her Individual Capacity, at 8.
50
   Indeed, if Gonzalez successfully thwarted Moran’s intent to deny
housing based on race, as would be consistent with Moran’s assertion,
then Gonzalez obviously made an “effort to assist a person seeking access
to the . . . rental of a dwelling,” 24 C.F.R. § 100.400(c)(3), and thus
Gonzalez enjoyed the protections of § 3617.
51
     See supra Part IV.B.1.

                                         35
of the Defendants,”52 Moran appears to have failed to point out the

absence of evidence supporting Gonzalez’s claim.       See Celotex, 477

U.S. at 325, 106 S. Ct. at 2554.53

        Even assuming, arguendo, that Moran did meet her Celotex

burden, we would hold that Gonzalez did not “rest upon the mere

allegations” of her complaint, but rather “set forth specific facts

showing that there is a genuine issue for trial.”       Fed. R. Civ. P.

56(e).      In her memorandum in opposition to Moran’s motion for

summary judgment, Gonzalez relied upon the affidavit that Gonzalez

previously filed in support of her motion for partial summary

judgment.54     That affidavit contained several important pieces of

52
     R1-15, Amended Complaint, ¶ 30, at 7-8.
53
   Similarly, Moran did not respond effectively to the allegation that
Gonzalez resisted Moran’s orders to “skip” individuals on the housing
waiting list because of race.     See id., ¶ 12, at 5.      Moran simply
contended that this allegation was “founded upon a single instance in
which defendant Moran purportedly told the plaintiff not to offer low-
income housing to an individual who was felt to be suffering from a
mental disorder.”   R1-33, Memorandum of Law in Support of Motion for
Summary Judgment of Defendant Moran in her Individual Capacity, at 8.
      Section 3617, however, prohibits interference with the housing
rights of the mentally disabled. See 24 C.F.R. § 100.400(c)(3) (stating
that § 3617 prohibits the dismissal of an employee based on the
employee’s effort to provide rental housing to a person with a handicap);
see also 42 U.S.C. § 3617 (prohibiting interference with       efforts to
assist others in enjoying rights established under § 3604); 42 U.S.C. §
3604(f) (prohibiting discrimination based on renter’s handicap); 42
U.S.C. § 3602(h)(1),(3) (defining handicapped person as person with
substantially limiting mental impairment or person regarded as such).
Because Moran did not dispute that Gonzalez resisted Moran’s orders to
“skip” individuals on the housing waiting list, Moran’s admission that
she ordered Gonzalez to skip an individual based on that person’s mental
condition tends to support, rather than refute, Gonzalez’s claim that
Moran fired her “in retaliation of her complaints and refusal to
participate in the discriminatory rental practices of the Defendants.”
R1-15, Amended Complaint, ¶ 30, at 7-8.
54
  See R1-37, Plaintiff’s Memorandum in Opposition to Defendant Moran’s
Motions for Summary Judgment, at 3 (“The facts, as relied upon by the
Court for the purposes of these motions, should be as they have been
presented by the Plaintiff in her Amended Complaint and the Affidavit

                                     36
evidence.      First, Gonzalez testified that Moran directed her to

engage in actions that, in Gonzalez’s view, violated the anti-

discrimination laws that apply to public housing programs.55

        Second,    attached    to   the    affidavit   and   incorporated   by

reference therein56 was the letter written by Gonzalez to Moran on

September 28, 1995.57         According to that letter, Moran complained

when Gonzalez attempted to place a white woman with a black child

in a vacant apartment and tried to place an elderly black man in a

vacant unit.58       Of particular note, Gonzalez also stated in the

letter that Gonzalez’s refusal to discriminate was a central cause

of the arguments between Moran and Gonzalez.59

        Third, attached to the affidavit and incorporated by reference

therein60 was the letter written by Gonzalez to Puccio on October

9, 1995.61    In that letter, Gonzalez stated that during August and

September 1995, Gonzalez “confront[ed]” Moran about the fact that



attached to ‘Plaintiff’s Memorandum in Support of Motion for Partial
Summary Judgment’ . . . .”) (footnote omitted).
55
  See R1-20, Plaintiff’s Memorandum in Support of Motion for Partial
Summary Judgment, Ex. A, ¶ 5, at 1.
56
  See id., Ex. A, ¶ 8, at 1 (“A copy of my letter is attached to and
incorporated into this Affidavit. It is marked as Attachment 3.”).
57
     See App. A.
58
     See App. A, ¶ 8.
59
     See App. A, ¶ 9.
60
  See R1-20, Plaintiff’s Memorandum in Support of Motion for Partial
Summary Judgment, Ex. A, ¶ 11, at 2 (“A copy of my [October 9] letter [to
Puccio] is attached to and incorporated into this Affidavit.        It is
marked as Attachment 4.”).
61
     See id., Ex. A, Attach. 4.

                                          37
Moran wanted Gonzalez to take certain actions that violated HUD

rules and regulations.62           These confrontations concerned, inter

alia, Moran’s desire to discriminate against specific potential

tenants:     two white women with black children and an elderly black

man.63

        Gonzalez thus made an affirmative showing that, in the time

immediately preceding Moran’s decision to fire her, a serious rift

was developing between Moran and Gonzalez concerning Gonzalez’s

refusal to comply with Moran’s directives to deny housing to

individuals based on race.               Indeed, the record suggests that

Gonzalez’s refusal to follow Moran’s discriminatory directives was

a central cause of the problems between them.                     Moreover, when

Gonzalez, in the context of a wide-ranging personal complaint about

office     conditions,    stated    in    writing   that    Moran   was   forcing

Gonzalez to discriminate,64 Moran’s displeasure with Gonzalez’s

recalcitrance probably sharpened even further. Viewed in the light

most     favorable   to   Gonzalez,      the   evidence    thus   suggests   that

Gonzalez’s termination represented the culmination of a long-

standing      and    intensifying        disagreement      in     which   Moran’s

discriminatory directives played an important role, and that Moran


62
     See id., Ex. A, Attach. 4, at 1.
63
     See id., Ex. A, Attach. 4, at 2.
64
  See App. A, ¶ 9 (“[T]he times that you and me had argue is because you
had forced me to discriminate, or rip-off people . . . .”); see also id.,
¶ 8 (“I never know who you will want me to house even if they are next
on the waiting list.     If it’s a white girl with a black baby, you
complain, if we have a vacancie on the lederly site, you do not want me
to put a black person on that site . . . .”).

                                         38
fired her based in significant part on Gonzalez’s resistance to

Moran’s discriminatory orders.

     This inference finds additional support in the termination

letter that Moran herself sent to Gonzalez.           As a reason for

Gonzalez’s termination, the letter cites Gonzalez’s “criticism of

orders, rules and policies,”65 and Moran has brought forth no

evidence showing that the phrase “orders, rules and policies”

refers   to   anything    other   than   Moran’s    own   discriminatory

directives.

     Accordingly,    we   hold    that   Gonzalez   has   brought   forth

sufficient evidence to create the reasonable inference that Moran

fired her based in significant part on Gonzalez’s efforts to rent

public housing in a non-racially discriminatory manner.        Because a

reasonable official in Moran’s position should have known that such

an action was unlawful, see 42 U.S.C. §§ 3604(b), 3617; 24 C.F.R.

§ 100.400(c)(3), we affirm the district court’s decision to deny

Moran’s motion for summary judgment on this claim.

                                    V.

     For the foregoing reasons, we REVERSE the district court’s

denial of summary judgment to Moran in her individual capacity as

to Gonzalez’s section 1983 claim; we AFFIRM the district court’s

denial of summary judgment to Moran in her individual capacity as

to Gonzalez’s section 3617 claim; and we REMAND the case for

further proceedings consistent with this opinion.


65
  See R1-33, Memorandum of Law in Support of Motion for Summary Judgment
of Defendant Moran in her Individual Capacity, Ex. D, at 1.

                                    39
APPENDIX A
Reproduced below, unedited, is the text of
Gonzalez’s letter to Moran dated September 28, 1995.66

         Dear Ms. Moran

[¶ 1]    On Wednesday, September 20, 1995, you called me in your office to insult me blaming me for all the vacancies
         LCHA has in all the sites for the past 2 months. You had told me that I am not doing my job.

[¶ 2]    I felt hurt and raised my voice at you, because I could not believe what you said to me. I have done more than
         I am supposed to do for this business and everyone is a witness to that.

[¶ 3]    You are the kind of person that whenever things go fine, you are happy, but when things get a little blurry, you
         turn into a very critical, and verbally abusive person.

[¶ 4]    In two years that I have been here, I have seen and also received a lot of verbal abuse along with my co-
         workers. You had called my co-workers words and names that I can not even write in this letter.

[¶ 5]    It is very sad to say that you have no consideration for your staff. All you know is to exploit people and then
         if someone complaints you threaten us we will loose our jobs, because you happen to be the “Executive
         Director”.

[¶ 6]    I suppose you were not happy for what you did to me on September 20, 1995, on Thursday, September 21, 1995
         you had sent me to Charleston Park in Alva and without even saying a good morning to me you gave me a
         letter, a reprimend and asked me to sign it, which I refused because it is a lie. You also started yelling at me
         because I refused to sign the reprimend. You wrote in the reprimend that you will not tolerate my violent
         outburst, that I have a problem with language interpretation. You needed to write in the reprimend that my
         outburst was provoked by you and you had also said I have a problem following Rules and Regulations, that
         is correct too, but it is because you do not follow Rules and Regulations, you changed them, if it is not on a
         daily basis, it is on a weekly basis, which causes so much confusion not only to me, also to every person in this
         office.

[¶ 7]    You had also said to me that you made me from a Receptionist to a Property Manager, well I have learned
         everything on my own, because you had never trained me or have anyone training me at this job. I had to work
         my way up all by myself, learning from my mistakes. If you look at my file when I put an application to work
         here, I brought you reference letters from my other jobs. I was not a nobody when I came to work here. All
         I have learned from this place is to agravate myself day after they, because of the things that I see and hear.

[¶ 8]    I never know who you will want me to house even if they are next on the waiting list. If it’s a white girl with
         a black baby, you complain, if we have a vacancie on the lederly site, you do not want me to put a black person
         on that site, if the client has HIV, you complain, if it’s a white that has not been in the job for too long, you do
         not want me to house them, because it will become a negative rent.

[¶ 9]    If you remember, that the times that you and me had argue is because you had forced me to discriminate, or rip-
         off people (meaning that if someone moves after the 5th. of the months, you do not want me to pro-rate the rent
         and charge them from the 1st. of the month.

[¶ 10]   You can not keep blaming me for this place starting to fall apart. You owe all this to yourself, because you are
         the one that bend the rules all the time. More examples are, if I give a tenant a violation, which is part of my
         job and the tenant does not like it, they come to you and then you will not back me up, causing for the tenants


66
  See R1-20, Plaintiff’s Memorandum in Support of Motion for Partial
Summary Judgment, Ex. A, Attach. 3; R1-33, Memorandum of Law in Support
of Motion for Summary Judgment of Defendant Moran in her Individual
Capacity, Ex. B.

                                                            40
         not to respect my position. Another good example will be last year when I did the re-certification inspections
         that I had found Ms. Loretta Huff with a cat inside the unit. After I mentioned the tenant she needed to get rid
         of the pet, she called you and then you called me in your office to tell me to “stay away from the elderly site”.
         A few months ago you received a complaint from a tenant at the elderly site about so many cats around, and
         then you wanted me to take care of the problem. There are plenty of violation over on that site, but if I try to
         do my job, is either you get upset or your good friend Mr. Edward Kross (board member that you
         recommended), will come to this office and complaint about me doing my job and I will be asked to back out.

[¶ 11]   Also, when Mr. Willie Christmas, tenant from Charleston Park, Alva took you to Legal Aid, you told Legal Aid
         that the eviction was done while you were on vacation, trying to blame the mistake on me, but what you forgot
         is that I do not process evictions unless you order me, and also you were the one that singed all the paperwork
         before you left on vacation. Here again, the mistake was made, because the bookeping department gives the
         notices for eviction out and then you do not file thru with them. First tenants have no respect for eviction
         notices and that is why we keep loosing money all the time.

[¶ 12]   You also drive the company car, and most of the time is not available for the rest of the staff that do inspections,
         banck deposits, etc. Libby has to use her car to do FSS inspections or go to meetings, Sylvia has to use her car
         to do the bank deposits, and I have to use my car all the time for inspections and to go to Alva. If I tell you I
         need the car to do an inspection, is either you tell me to reschedule for another day or will give me 10 minutes
         to come back, which it is impossible. You get very upset if someone uses the car after 3:00 P.M., because you
         want the car for you to leave a 3:30 P.M. most of the time. We do not consider that a company car, it is your
         personal car.

[¶ 13]   Also, I had reported to you all the complaints we had received of Mr. Richard Wombwell, the Senior Aide you
         have at Barrett Park. There are plenty of verbal and written complaints against Mr. Wombwell about him being
         unrespectful to tenants, fresh with the spanish married women, and even denied the use of the LCHA lawn
         mower to the tenants he does not like, or timed them with same. You said he was going to help me with the
         tenants problems, collecting rent, delivering notices and rent receipts, give out violations to the tenants, things
         that he has denied to do, but on the other hand you had approved a lot of social activities, that he uses LCHA
         money to buy refreshments and candy all the time. He also got a brand new TV and a VCR with LCHA money
         for entertainment. I reported to you the time Mr. Wombwell asked me if I could give violations to his
         “buddies” so they would not get mad at him. Today, I had to write you a complaint about Mr. Wombwell
         asking the bookeeper if I still work for LCHA, which make me think why someone that does not even work
         for LCHA, because he is an employee for Dr. Ella Piper, knows if I am going to be fired or not. On the other
         hand I heard the bookeeper suplying him with all the updates about me.

[¶ 14]   The communication problems that I have with staff members, maintenance members, are all caused by you
         because you are a terrible instigator among all of us in this office and that is very sad. You had always make
         us feel we do not worth anything and nothing is appreciated.

[¶ 15]   You keep giving us a miserable raise if any every year, because there is no money, but then you went ahead
         and bought yourself a new computer that you hardly look at it, the TV and VCR for Barrett Park, to keep Mr.
         Richard Wombwell happy and also a few more toys.

[¶ 16]   Writing this type of letter is not me, but you had pushed me to do it, you had been very unfair with me and my
         co-workers and that LCHA could be a wonderful place to work if things are done the right way and if we could
         accept our mistakes, starting with you, instead of putting the blame on somebody else.

[¶ 17]   You had also mentioned to some staff members about the money I asked you to lend me to buy my car and I
         need to remind you that God is my witness I have never asked you for that money, because I did not know that
         well to do something like that. You offered me that money and told me that I could pay you anyway I could
         and I accepted and also wrote my debt to you in a piece of paper that I signed, compromising myself to give
         $100.00 every month. I have done this every months, but since I had a problem this month and could not give
         you any money this month, you even called me at my house on Tuesday, September 26, 1995 around 7:00 P.M.
         to asked to borrow the money and made me feel real bad. I do not know what kind of person you think I am,
         but even that I did not asked for that money, I will pay you every single dollar you lent me, because I happen


                                                            41
         to be a decent and grateful person. Even that this job and you have tried to change me, I’m still a good person
         inside, that only fights back when she gets pushed or abused.

[¶ 18]   I will like for you to take some time and think of all the good things and the good atmosphere we could have
         in this office, instead of creating this miserable environment.

[¶ 19]   The new Job Description you had given me on Tuesday, September 26, 1995, I will consider it as a revision
         to the first one you gave me, because I know the things that you added to it, is because of the argument we had
         on September 20, 1995, because when you gave me the letter changing my title you never mentioned about
         giving me a new job description.

         Sincerely,
         /s/L. Gonzalez
         Luz N. Gonzalez
         Property Manager

         cc:

[¶ 20]   NOTE: I need to mention that when you hired me, it was for Pine Echo (Family and Elderly sites) and Barrett
         Park. When you fired Richard Brevick, you had asked me if I could help you collecting the rent and I even
         expressed to you that I will do only that because I knew nothing about Farmers Home Housing, but I ended
         doing all the work and now you blamed me for the vacancies overthere too. That is why you decided to add
         Charleston Park to the new job description.




                                                          42
BLACK, Circuit Judge, specially concurring:

     In   part   IV.B.   of   the   opinion,   the   Court   holds   that   a

government official who implements a plan to discriminate against

black persons in public housing and fires a subordinate employee

for refusing to discriminate pursuant to the plan has no qualified

immunity.   I completely agree.1      I write separately because of the

explanation given for today’s decision.

     Part IV.B. of the opinion sets out two alternative bases for

finding clearly established law to overcome qualified immunity:

first, the plain language of 42 U.S.C. § 3617; and second, the

clear command of 24 C.F.R. § 100.400(c)(3), which interprets 42

U.S.C. § 3617.    Section 3617 is a very general statute and is not

sufficiently fact-specific to satisfy the requirements of Lassiter

v. Alabama A&M Univ., Bd. of Trustees, 28 F.3d 1146, 1149-50 (11th

Cir. 1994) (en banc).     As this Circuit has made clear, it is the

“exceptional case where the words of a federal statute or federal

constitutional provision will be specific enough to establish the

law applicable to particular circumstances clearly and to overcome

qualified immunity even in the absence of case law.”           Santamorena

v. Georgia Military College, 147 F.3d 1337, 1340 n.6 (11th Cir.

1998) (emphasis added) (quoting Lassiter, 28 F.3d at 1150 n.4).

Thus, the federal regulation is the only the only remaining source



1
  I also concur with the majority in parts I, II, III, and IV.A. of the
opinion.

                                     43
of   clearly   established    law.    Neither    party   cited   24   C.F.R.

§ 100.400(c)(3) in the briefs to this Court or the district court.

We   requested   supplemental    briefing   as   to   whether    24   C.F.R.

§ 100.400(c)(3) even applies to the facts of this case and were not

informed of any United States Supreme Court or Eleventh Circuit

case in which 24 C.F.R. § 100.400(c)(3) is mentioned.

      Even if a regulation can be the basis of clearly established

law, neither this Circuit nor the Supreme Court has ever so held.

Moreover, I doubt that a regulation which on its face purports only

to be an executive department’s “interpretation of [unlawful]

conduct” can be the basis of clearly established law.2                In the

context of qualified immunity, I believe courts should not give

much weight to executive branch regulations interpreting statutes

when the regulations have not been held by a court to be accurate

interpretations. At any rate, 24 C.F.R. § 100.400(c)(3) should not

be deemed the source of clearly established law in this case, where

the Court today recognizes its application for the first time.

      The purpose of qualified immunity is to protect government

officials from liability for conduct they could not reasonably have

known was unlawful.          Much of federal constitutional law and

statutory law is unpredictable and unclear in its application to

particular circumstances.       Thus, as the Court states, we require


2
 The regulation “provides the Department’s interpretation of the conduct
that is unlawful under section 818 of the Fair Housing Act.” 24 C.F.R.
§ 100.400(a).

                                     44
materially similar case law or a very specific statute before

saying that a government official should have known her conduct was

unlawful.3   There is no specific pre-existing case law applicable

to this case.

     On the other hand, we have recognized that in the extremely

rare case a government official’s conduct may be so egregious, in

fact evil, as to be obviously contrary to federal law, so that no

case law or statute needs to have recognized previously that

materially similar conduct is unlawful. The facts alleged here, if

true, make this that extremely rare case.         More than a century

after the Civil War and more than a quarter century after the great

crusade for civil rights for black persons in this country, no

government housing official could reasonably believe that she may

lawfully discriminate against black persons on the basis of race,

or that she might punish another public official for refusing to

discriminate in the course of her official duties against black

persons on the basis of race.




3
  See Opinion at ___ (“Ordinarily, a plaintiff who seeks to overcome a
state official’s affirmative defense of qualified immunity must cite case
law, in force at the time of the defendant’s actions, that would have
made it absolutely clear that the defendant’s conduct violated federal
law [and] we have acknowledged the possibility that some federal
statutory provisions will be sufficiently clear on their own to provide
defendants with fair notice of their obligations under the law.”).

                                   45